On September 25, 1970, on its own motion, the court amended its opinion of April 17, 1970, reported at 191 Ct. Cl. 471, 423 F. 2d 1379, pursuant to the following order:
IT IS OEDEEED that said opinion be and the same is hereby amended to strike out and delete the two sentences appearing at lines 22 through 29 of page 7 thereof [191 Ct. Cl. at 479, lines 21-28, 423 F. 2d at 1384, lines 2-13], being the following:
“Indeed the record in this case is replete with un-controverted affidavits that plaintiff was seriously ill, and mentally disturbed because of her fear of coercion and duress in her employment, and that her supervisors must have known of this condition at the time she resigned. This was the same evidence that * *
IT IS FUETHEE OEDEEED that the following be inserted in place of and in lieu of the language stricken above:
“She vainly asked to present supporting evidence of duress at hearings before the Air Force Grievance Committee and the Civil Service Commission.”
Plaintiff’s motion, filed October 26, 1970 to set aside or suspend the foregoing order was denied December 11, 1970.